Citation Nr: 1731419	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in February 2016, when it remanded the Veteran's claim in order to obtain an opinion from VA's Director of the Compensation and Pension Service (Director).  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at two hearings before Veterans Law Judges (VLJs).  The Veteran testified before VLJ Eskenazi in November 2005, and he testified before VLJ O'Shay in April 2012.  The Veteran was offered the opportunity to testify before a third panel member, but during his April 2012 hearing, he waived his right to appear at an additional hearing before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Board notes that VLJ Eskenazi is no longer employed at the Board, and thus there remains only one VLJ who has taken testimony regarding the issue on appeal.  With the Veteran having presented testimony to only one VLJ, it is no longer necessary for the Board to render a decision signed by a three-VLJ panel, and the signature of the VLJ who conducted the April 2012 hearing appears below.  






FINDING OF FACT

The Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, correspondence dated July 2004 provided the Veteran with all appropriate notification, and the Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, records from the Social Security Administration (SSA), VA treatment records, and private treatment records have been obtained, to the extent available.  

In February 2005, May 2013, and December 2016, the Veteran received examinations that elicited medical evidence relevant to the Veteran's claim.  Additionally, pursuant to the Board's February 2016 remand, in December 2016, the Director rendered an opinion addressing whether the award of a TDIU was warranted on an extraschedular basis.  The Director reviewed pertinent information in the Veteran's claims file before rendering a well-reasoned conclusion.  The Board, therefore, concludes that the evidence is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

The Veteran participated in a hearing before VLJ Eskenazi in November 2005, and a hearing before the undersigned in April 2012.  Transcripts of these hearings have been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Employment may be marginal even when the Veteran's earned income exceeds the poverty threshold if the Veteran is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a) (2016).

The determination as to whether a TDIU is appropriate is not based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If, as in this case, there is only one service-connected disability, such disability must be rated at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  In this case, the Veteran was in receipt of a single 10 percent rating for a back disability before February 10, 2005, and a single 30 percent rating for a back disability thereafter.  

When, as here, these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Turning to the facts in this case, by way of history, the Veteran reported that he completed three years of college.  Following service, the Veteran has indicated that he worked as an automobile painter and sander until approximately 1986, and he then worked as a trash truck driver for a Texas city until approximately 1998, at which time he left following a dispute with his employer, according to a November 2009 vocational specialist.  The Veteran then held part-time work in 1998 at a bookstore.  The Veteran began collecting SSA disability benefits in 1999 primarily as the result of lower extremity pain following a 1990 injury.

In February 2004, the Veteran filed his claim of entitlement to a TDIU.  In a February 2005 examination, the examiner noted that the Veteran experienced discomfort with strenuous activities such as twisting, turning, bending, stooping, lifting more than 20 pounds, walking more than 2 blocks, or standing for more than 15 minutes.  The Veteran indicated that he had problems getting into a car and driving long distances.  The Veteran could not participate in sports, but he was otherwise independent in his self-care.  

In a November 2005 hearing before the Board, the Veteran reported that he had not attempted to obtain employment for the last couple of years because of his back disability and diabetes (the latter of which, the Board notes, is not service connected).  The Veteran indicated that he could not carry greater than 25 pounds.  In an October 2006 examination, an examiner noted that the Veteran's back disability moderately affected his participation in day-to-day activities.  The examiner indicated that the Veteran was self-sufficient in his management of daily activities.  The Veteran's self-reported limitations were an intolerance for standing for greater than 10 minutes and any amount of walking.  

In October 2009, the Veteran reported that he had recently quit walking as the result of changes in the weather.  In a separate October 2009 record, it was noted that the Veteran stood independently and walked with a cane.  The Veteran was unaccompanied at the time of his clinical visit.  

In November 2009, the Veteran's former representative submitted an Individual Unemployability Assessment from a private vocational specialist, which was rendered after reviewing the Veteran's claims file and participating in two telephone calls with the Veteran.  The specialist concluded that the Veteran was unable to secure or follow substantially gainful employment "at some point after the [October 2006] examination" as a result of the Veteran's back pain, stiffness, and need to rest throughout the day.  The specialist noted that the Veteran lived by himself in an apartment, and he limited his driving to approximately 45 minutes due to back pain and stiffness.  The Veteran slept without complaint and spent most of his waking time lying down due to back discomfort.  The Veteran limited his lifting to less than 20 pounds, used a cane if he walked more than 15 minutes, and he complained of increased back pain after sitting for more than 15 to 20 minutes at a time.  The specialist indicated that the Veteran reported that he needed to take random 35 minute rest breaks throughout the day due to back pain, soreness, and stiffness.  The specialist indicated that the Veteran would be precluded from his former work as an automobile painter and a garbage collector, and he would generally be precluded from all other work rated medium duty or higher.  Based on the Veteran's self-reported symptoms, the examiner opined that the Veteran was unable to secure or follow sedentary and light duty occupations because the Veteran's "need to take random recumbent rest periods would render him vocationally unproductive and unreliable in any competitive work situation."  

In February 2010, the Veteran reported that he could not exercise.  The Veteran walked with a cane, and a clinician encouraged the Veteran to walk more.  In June 2010, a VA examiner noted that the Veteran's back disability resulted in pain that prevented the Veteran from participating in sports.  The Veteran was able to perform all other activities of daily living.  

In March 2011, the Veteran's former representative submitted an updated Individual Unemployability Assessment from the private vocational specialist who completed the November 2009 assessment.  The specialist indicated that the symptoms that the Veteran endorsed during the November 2009 assessment persisted, and the Veteran was unable to secure or follow a substantially gainful occupation as a result of his back disability.  The specialist stated that the Veteran would be unable to engage in sedentary or unskilled occupations.  The specialist stated that the Veteran's need to take random half-hour rest breaks due to pain itself rendered the Veteran vocationally unproductive and unreliable in a competitive work environment.  

During his April 2012 hearing before the undersigned, the Veteran indicated that he received SSA disability benefits based on a job accident that he experienced while working as a truck driver when his right leg and foot were "run over" by a vehicle.  The Veteran indicated that he experienced constant pain in his back, and he experienced problems sitting for long periods of time as a result of his back pain.  Instead, the Veteran could sit for a little while and then had to stand up and walk to relieve his pain.  

In May 2013, the Veteran's former representative submitted evidence showing that the Veteran's "income fluctuated between above and below the poverty level between 1978 and 1998".  During an August 2013 VA examination, the Veteran reported that he had difficulty walking and standing for any prolonged period due to both his back pain and his knee pain (the latter of which, the Board notes, is not service connected).  The Veteran occasionally took Tylenol to treat his pain and used a cane for stability.  The Veteran did not wear a back brace.  The examiner opined that the Veteran's back disability did not affect the Veteran's ability to work.  

In a December 2014 examination, the Veteran reported that sitting, standing, and walking for long periods of time increased his pain.  The Veteran took Tramadol and Tylenol for pain relief.  The examiner opined that the Veteran's back disability impacted his ability to work.  The examiner indicated that the Veteran could lift 25 pounds frequently and 50 pounds occasionally.  The Veteran could walk for an hour at a time, and he could walk for up to 6 hours during an 8-hour day.  The Veteran could sit or stand for an hour at a time, and he could sit or stand up to 6 hours during an 8-hour day.  

In February 2016, the Board remanded the Veteran's claim in order for the Director, Compensation Service to render an opinion as to whether the award of a TDIU was warranted on an extraschedular basis.  In December 2016, the Director opined that the evidence failed to show that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected back disability.  

Turning now to a review of this evidence, as noted above, the question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  In other words, the Board is not bound by any particular opinion in making this assessment, but it must instead consider the probative value of the entirety of the evidence of record to determine whether the Veteran is capable of substantial gainful employment.  

The Board observes that there are two opinions of record favoring the award of a TDIU on an extraschedular basis, both of which were rendered by the same private vocational specialist.  In both opinions, the specialist indicated that the Veteran was precluded from engaging in even sedentary employment because the Veteran reported that he required random 35-minute rest breaks throughout the day that left him unable to concentrate on even simple tasks.  This observation is based only on the Veteran's self-reported rest requirements; the Board has closely reviewed the record for any medical suggestion that the Veteran must take 35-minute rest breaks throughout the work day, and it has found no such suggestion.  Instead, it is simply the Veteran's own allegation that he requires such frequent rest breaks, and the Board finds his account to lack credibility, given the complete absence in the medical record of any mention of such problems.  Additionally, the Board notes that the specialist did not reconcile his opinions with clinical evidence contrary to his conclusion, for example the opinion of the October 2006 examiner that the Veteran's back disability only "moderately" affected his activities of daily living.  The Board thus places relatively little probative weight on the opinions of the specialist that the Veteran was unable to secure or follow substantially gainful employment.

While the Board has closely considered the Veteran's contentions regarding the impact of his symptoms on his occupational ability, it must consider the value of such contentions when considered with the totality of the evidence of record.  The Board places great probative weight on the disability picture that has been consistently shown in the Veteran's medical treatment records, which does not show functional impairment such that the Veteran is unable to secure or follow substantially gainful employment.  In February 2005, an examiner found that while the Veteran could not participate in sports, the Veteran was otherwise independent in self-care.  In October 2006, an examiner found that the Veteran's back disability only "moderately" affected his participation in day-to-day activities.  In June 2010, a VA examiner found that while the Veteran could not participate in sports, he was able to perform all other activities of daily living.  In August 2013, an examiner opined that the Veteran's back disability did not affect the Veteran's ability to work.  In December 2014, an examiner found that the Veteran's back disability affected his ability to work: the Veteran could lift 25 pounds frequently and 50 pounds occasionally; the Veteran could walk for an hour at a time, and he could walk for up to 6 hours during an 8-hour day.  The Veteran could sit or stand for an hour at a time, and he could sit or stand up to 6 hours during an 8-hour day.  

Furthermore, the Board must note that the Veteran has consistently, upon examination, shown a minimal loss of motion without pain.  For example, in August 2013, the Veteran showed flexion to 75 degrees without pain, and without limited impairment with repeated motion.  In December 2014, the Veteran had flexion to 80 degrees without pain, and without limited impairment with repeated motion.  The Board cannot find that these findings of a minimal loss of motion are consistent with a finding that the Veteran's symptoms rendered him unable to secure or follow a substantially gainful occupation.

This medical evidence is inconsistent with a finding that the Veteran's disability precludes him from securing or following a substantially gainful occupation.  Instead, the Board finds that the weight of the evidence shows that the Veteran's disability does not preclude him from securing or following a substantially gainful occupation, particularly a substantially gainful sedentary occupation.  The Veteran's available work history suggests that he has held both physical positions (for example, as an automobile painter) and sedentary positions (for example, as a truck driver and bookstore employee).  The Board cannot find that sedentary work is inconsistent with the Veteran's previous work history.  Furthermore, the Veteran's education level, which includes some college, supports a finding that the Veteran is not precluded from securing or following a substantially gainful sedentary occupation.  In summary, the Board finds that the weight of the evidence is against the Veteran's claim that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

The Board does not doubt that the Veteran's service-connected back disability has some effect on his employability, as evidenced by his staged 10 percent and 30 percent disability ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran is not precluded from engaging in substantially gainful employment as a result of his back disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


